United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 00-3187
                                 ___________

James A. Washington,                 *
                                     *
             Appellant,              *
                                     * Appeal from the United States
       v.                            * District Court for the
                                     * District of Nebraska.
First Data Resources, Inc.;          *
Timothy Rosenthal; Theodore          * [UNPUBLISHED]
Henkenius; Ronald Doty; Pamela S.    *
Wallman; Dianne M. Blum,             *
                                     *
             Appellees.              *
                                ___________

                        Submitted: June 29, 2001
                            Filed: July 9, 2001
                                ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.


     James A. Washington appeals the district court’s1 adverse grant of summary
judgment on his claims brought under the Family Medical Leave Act (FMLA), 29



      1
        The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.
U.S.C. §§ 2601-2654, against his former employer, First Data Resources, Inc. (First
Data).

        After de novo review, we conclude the district court correctly granted judgment
to First Data. See 29 C.F.R. §§ 825.214 (2000) (eligible employee is entitled to total
of 12 workweeks of leave during any 12-month period when he cannot perform job due
to serious health condition), 825.302(d) (2000) (employer may require employee to
comply with employer’s usual and customary notice and procedural requirements for
requesting FMLA-qualifying leave), 825.303 (2000) (where need for FMLA leave is
not foreseeable, employee should provide notice to employer as soon as practicable;
employer will be expected to obtain any additional required information through
informal means, and employee or spokesperson will be expected to provide more
information when it can readily be accomplished); Ragsdale v. Wolverine Worldwide,
Inc., 218 F.3d 933, 936-40 (8th Cir. 2000) (standard of review; joining Eleventh Circuit
in striking down 29 C.F.R. §§ 825.208(c) and 825.700(a) as improperly converting
FMLA into statute providing additional 12 weeks of leave unless employer specifically
notifies employee prospectively that he is using FMLA leave), petition for cert. filed
(U.S. Sept. 5, 2000) (No. 00-6029).

      Accordingly, we affirm. See 8th Cir. R 47B. Washington’s motion to amend
his complaint is denied.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-